                                      Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 1 of 15


                                                                                                                                                 Civil Action No. 5:20-cv-792
Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   The GEO Group, Inc.                                                                                                               06/16/2020
                   Joseph Negron SVP & General Counsel
                   The GEO Group, Inc.
                   4955 Technology Way
                   Boca Raton FL 33431



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2020-313
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             The GEO Group, Inc.

 2.                          Title of Action:            Robert Cuellar vs. Geo Group Inc.

 3.                Document(s) Served:                   Citation
                                                         Plaintiff's Original Petition
                                                         Exhibits

 4.                           Court/Agency:              Medina County Judicial District Court

 5.                            State Served:             Texas

 6.                           Case Number:               20-06-26505-CV

 7.                               Case Type:             Violations of Texas Labor Code

 8.                    Method of Service:                Certified Mail

 9.                          Date Received:              Saturday 06/13/2020

 10.                          Date to Client:            Tuesday 06/16/2020

 11.         # Days When Answer Due:                     See Notes                              CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                                                           Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Mark Anthony Sanchez
               (Name, City, State, and Phone Number)
                                                         San Antonio, TX
                                                         210-222-8899

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             441

 16.                                      Notes:         Please note the answer is due by 10:00am on the Monday next following the expiration of twenty (20) days
                                                         after service.
                                                         Please review the enclosed documents in order to calculate the response due date.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
                  Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 2 of 15
CITREG
                  --
                                             CITATION


THE STATE OF TEXAS

TO:      GEO GROUP, INC.
         REGISTERED AGENT: CORPORATE CREATIONS NETWORK, INC.
         5444 WESTHEIMER #1000
         HOUSTON, HARRIS COUNTY, TEXAS 77056


DEFENDANT, in the hereinafter styled and numbered cause:

      YOU ARE HEREBY COMMANDED TO APPEAR BEFORE THE 454th DISTRICT COURT of Medina County,
Texas, to be held at the Courthouse of said County, in the CITY OF HONDO, MEDINA COUNTY,
TEXAS, by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION of Petitioner at or
before 10 o'clock A.M. of the Monday next after the expiration of 20 days after the date of
service hereof, a copy of which accompanies this citation, in

CAUSE NO:      20-06-26505-CV

STYLED,

~RO~B~E~R~T:_C~UE~LLAR~~------------------------------------------------------------PLAINTIFF

vs.

~GE~O~G~R~O~U~P~I~N~C~·------------------------------------------------------------~DEFENDANT


filed in said court on the 4th     day of JUNE, 2020.

          Plaintiff is represented by   MARK ANTHONY SANCHEZ
                     whose address is   SANCHEZ & WILSON, PLLC
                                        6243 IH-10, SUITE 1025
                                        SAN ANTONIO, TEXAS 78201


ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, in Hondo, Texas
ON THIS THE 4th day of JUNE, 2020.


                                        CINDY FOWLER
                                        CINDY FOWLER, DISTRICT CLERK
                                        MEDINA COUNTY, TEXAS
                                        MEDINA COUNTY COURTHOUSE, ROOM 209
                                        HONDO, TEXAS 78861


                                        By____   ~~~~~~~~~~~-------------'                 Deputy

***************************************************************************
YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY.    IF YOU OR YOUR ATTORNEY DO
NOT FILE A WRITTEN ANSWER WITH THE CLERK WHO ISSUED THIS CITATION BY 10:00
O'CLOCK A.M. ON THE MONDAY NEXT FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER
YOU WERE SERVED THIS CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN
AGAINST YOU.
***************************************************************************


                                             COPY
            Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 3 of 15
                                             '·
                                            ....i$
                                            ~

                                 RETURN OF CITATION
                                                     t•··.
                                                             ....~·
                                                             .   ~




     CAME  TO HAND ON THE             DAY OF
AT         O'CLOCK       .M.AND EXECUTED IN                 COUNTY, TEXAS BY
DELIVERING TO                                          ON THE            DAY
OF                           AT       0' CLOCK    M. THIS CITATION TOGETHER
WITH THE ACCOMPANYING COPY OF THE PETITION, HAVING FIRST ATTACHED SUCH COPY
OF SUCH PETITION TO SUCH COPY OF CITATION AND ENDORSED ON SUCH COPY OF
CITATION THE DATE OF DELIVERY.

     NOT EXECUTED, THE DILIGENCE USED TO EXECUTE BEING_____________________
~~~--------~----------------------------------------------------~FOR
THE FOLLOWING REASON·~==~-------------------------------------------
THE DEFENDANT MAY BE FOUND-------------------------------------------------


                                       SHERIFF/OR PERSON SERVING CITATION
                                       ___________________________COUNTY, TEXAS
                                       BY______________________________            ~DEPUTY




                                 VERIFICATION
                          (IF OTHER THAN PEACE OFFICER)
STATE OF TEXAS
COUNTY OF -----------------

     BEFORE ME, ON THIS DAY PERSONALLY APPEARED==~===-==~~==~====~===­
WHO BEING DULY SWORN ON HIS OATH DEPOSED AND SAID THAT HE IS OF SOUND MIND,
AND IN NO MANNER INTERESTED IN THE WITHIN STYLED AND NUMBERED CAUSE, AND
COMPETENT TO MAKE THE OATH OF THE FACTS HEREIN STATED, AND THAT HE HAS READ
THE FOREGOING RETURN OF CITATION AND THAT EVERY STATEMENT CONTAINED THEREIN
IS WITHIN HIS PERSONAL KNOWLEDGE TRUE AND CORRECT.


                                       SIGNATURE OF PERSON SERVING CITATION

     SUBSCRIBED  AND     SWORN    TO   BEFORE          ME        ON   THIS   THE   -------'DAY
OF________________


                                       NOTARY PUBLIC IN AND FOR
                                       ___________________________COUNTY, TEXAS
            Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 4 FILED
                                                                  of 156/4/2020 5:34 PM
                                                                                  Cindy Fowler, District Clerrtk
                                                                                  Medina County, Texas

                                                                                      «"
                                                                                  By: Charles Rine, De~
                                                                                  20-06-26505-CV


                           NO. _ _ _ _ _ _§ _ _ _ _ _ _IN-THE                DISTJUCT~a
ROBERT CUELLAR,
Plaintiff,                                      §
                                                §
                                                §
                                                §
vs.                                             §                         JUDICIAL DISTRICT
                                                §
                                                §
                                                §
GEO GROUP INC.,                                 §
Defendant.                                      §                  MEDINA COUNTY, TEXAS

                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES PLAINTIFF ROBERT CUELLAR, by and through his undersigned

attorneys of record, and, in accordance with the Federal Rules of Civil Procedure, files this, his

Original Petition, against DEFENDANT GEO GROUP INC. For cause of action, Mr. Cuellar

would show unto the Court the following:

                                          I.
                               DISCOVERY CONTROL PLAN

       1.       Mr. Cuellar to conduct discovery pursuant to Leve12.

                                             II.
                                        THE PARTIES

       2.       Mr. Cuellar is a citizen of the United States and a Texas resident living at 1504

27'h, Hondo, Medina County, Texas 78861.

       3.       Defendant Geo Group, Inc. is a corporation duly authorized to conduct business in

the State of Texas. Defendant can be served with service of process upon Corporate Creations

Network, Inc, 5444 Westheimer #1000, Houston, Harris County, Texas 77056.
             Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 5 of 15




                                                       Ill.
                                                  JURISDICTION

           4.       Mr. Cuellar asserts claims against Defendant for violations of the Texas Labor

Code, thereby invoking the jurisdiction of this Court. He seeks monetary and injunctive relief

over $200,000.00 but not more than $1 ,000,000.00. Mr. Cuellar does not assert any federal

question claims.

           5.       On or about June 14, 2018, and within 180 days after Defendant terminated him,

Mr. Cuellar timely filed a Charge of Discrimination against Defendant with the appropriate

administrative agencies, including the United States Equal Employment Opportunity

Commission (hereinafter "EEOC") and the Civil Rights Division of the Texas Workforce

Commission (hereinafter "TWC"), identified as charge number 451-2018-02748. 1

           6.       On or about April 6, 2020, Mr. Cuellar received a Notice of Right to File a Civil

Action (hereinafter "Notice") from the TWC 2

           7.       By filing a Charge of Discrimination, receiving his Notice, and filing suit within

60 days of receiving his Notice, Mr. Cuellar has complied with all conditions precedent and

exhausted all applicable administrative remedies required by the Texas Labor Code prior to

filing suit.

                                                          IV.
                                                        VENUE

           8.       Because the acts and omissions forming the basis of this suit occurred in Medina

County, Texas, venue is appropriate in the county courts of Medina County, Texas.




1
    See Exhibit 1, Charge of Discrimination, annexed hereto and incorporated by reference as if fully set forth herein.
                                                            2
               Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 6 of 15




                                                          v.
                                          STATEMENT OF FACTS

          9.       Mr. Cuellar was hired by the GEO Group, Inc. on November 2, 2009 to serve in

the position of Detention Officer. He possessed the requisite skill, experience, education and

other job-related requirements for the position. From the date he was hired until the day of his

termination, he served a Detention Officer. Throughout his tenure with the GEO Group Inc., he

received superlative employment evaluations.

           10.     Defendant regularly directed Mr. Cuellar to work long, exhausting overnight

sixteen-hour shifts.

           11.     On May 6, 2018, after a long, exhausting overnight sixteen-hour shift, Mr. Cuellar

was driving home on Highway 462 when, overcome with fatigue, he lost control of his vehicle

which veered off the road and into a tree. Upon impact, Mr. Cuellar awakened, regained control

of his vehicle, and continued to drive home.

           12.     On May 14, 2018, after a long, exhausting overnight sixteen-hour shift, Mr.

Cuellar was again driving home on Highway 462 when, overcome with fatigue, lost control of

his vehicle which veered across lanes and into on-coming traffic.                       On the same day, Mr.

Cuellar's health care provider examined him regarding these alarming symptoms and provided

him a medical excuse from work through May 15,2018.

           13.     On May 15, 2018, Mr. Cuellar presented the medical restriction notice to his

immediate supervisor, Captain Trejo and Human Resource Manager Glenda Klein. In response,

Ms. Klein requested that Mr. Cuellar's answer a series of questions contained in Defendant's

Request for Medical Information.


2
    See Exhibit 2, Notice of Right to File Civil Action, annexed hereto and incorporated by reference as if fully set
                                                          3
           Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 7 of 15




         14.    On May 16, 2018, Mr. Cuellar's health care provider responded to Defendant's

Request for Medical Information and advised that he suffered from "sleep apnea," that he could

perform the essential functions of his job, but was limited to twelve-hours per shifts.      Mr.

Cuellar's health care providers indicated that his sleep apnea was a lifetime condition.

         15.    On May 23, 2018, Warden Ray Castro placed Mr. Cuellar on administrative leave

without pay pending "removal from detention officer position."

         16.    On May 25, 2018, Dr. Rowland clarified his assessment of Mr. Cuellar's medical

condition in the Detention Officer Essential Function questionnaire and explained that Mr.

Cuellar was capable of working overtime, but not excess of twelve hours per day. He opined

that the limitation of work hours would be reasonable accommodation for his medical condition.

         17.    On July 19, 2018, Ms. Glenda Klein, Human Resources Manager, placed a letter

in the mail via certified mail, advising Mr. Cuellar that his employment was terminated.

                                       VI,
                       VIOLATIONS OF THE TEXAS LABOR CODE

         18.    Whenever Mr. Cuellar pleads that Defendant engaged in any act or omission, he

also pleads that Defendant's officers, agents, servants, employees or representatives, engaged in

said act or omission within the course and scope of employment and with the full authorization

or ratification of Defendant.

         19.    By and through his Original Petition, Mr. Cuellar pleads a prima facie case of

disability discrimination and contends he is a qualified individual with a disability in that he

suffers from a physical and/or mental impairment or condition that substantially limits one or

more major life activities including, but not limited to, caring for oneself, performing manual


forth herein.
                                                 4
         Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 8 of 15




tasks, walking, seeing, hearing, speaking, breathing, learning, working, sitting, standing, lifting

and reaching.

       20.      By and through his Original Petition, Mr. Cuellar pleads that he was hired by

Defendant and, ipso facto, was qualified for the positions he held based upon his requisite skill,

experience, education and other job-related requirements for the position.

       21.      By and through his Original Petition, Mr. Cuellar pleads that he can perform the

essential functions of his job with reasonable accommodation. Moreover, Mr. Cuellar pleads

that he provided Defendant with actual notice of his need for an accommodation or, in the

alternative, that Defendant was on constructive notice of his need for an accommodation.

Despite this knowledge, Defendant failed to engage in the interactive process or offer or make a

reasonable accommodation to Mr. Cuellar including, but not limited to, the reassignment of the

marginal functions of his job, reassignment to a vacant position, a part-time or modified work

schedule, job restructuring, acquisition or modification of equipment or devices, and other

similar accommodations.

       22.      By and through his Original Petition, Mr. Cuellar pleads that Defendant relied

upon his disability in its failure and/or refusal to offer or make an accommodation and further

relied upon his disability as the basis upon which to terminate his employment. Mr. Cuellar's

disability was a motivating factor in Defendant's decision to terminate him.

       23.      Further, and in the alternative, Mr. Cuellar pleads that he was regarded as disabled

in that he may suffer from a minor physical impairment that does not limit a major life activity,

but which Defendant nonetheless perceived as substantially limiting; has an impairment that was




                                                 5
         Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 9 of 15




substantially limiting only because of the attitude expressed Defendant; or has no impairment but

was perceived by Defendant as a substantially limiting impairment.

       24.     Further, and in the alternative, Mr. Cuellar pleads that he has established a record

of disability that substantially limits one or more major life activities. More specifically, Mr.

Cuellar avers that he has a history of and/or has been misclassified as having a mental or

physical impairment that substantially limits one or more major life activities.

       25.     By and through his Original Petition, Mr. Cuellar pleads a prima facie case of

retaliation and contends:

               a.      that he engaged in protected conduct and opposed unlawful conduct;

               b.      that he was terminated; and

               c.      a causal connection exists between his protected conduct and his
                       termination.

                                             VII.
                                           DAMAGES

       26.     By and through his Original Petition, Mr. Cuellar pleads that Defendant, and its

agents, employees and representatives, have caused him grievous harm and damages. As a direct

and proximate result of its violations of Texas law, Defendant has caused Mr. Cuellar to suffer

extensive damages in amounts within the jurisdictional limits of this Court.

       27.     By and through his Original Petition, Mr. Cuellar pleads that Defendant has

caused him to suffer acute mental anguish and severe emotional distress including, but not

limited to, intense feelings of guilt and depression, anxiety, worry, apprehension, low self-

esteem, severe humiliation, belittlement, shame, uncontrollable panic attacks, loss of sleep and




                                                 6
        Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 10 of 15




appetite, and alienation of affection from his family and friends. Mr. Cuellar will, m all

likelihood and for the balance of his life, continue to suffer these damages.

       28.     By and through his Original Petition, Mr. Cuellar pleads that Defendant caused

him to suffer lost back wages, lost future wages, and loss of other valuable employment benefits

such as insurance and retirement benefits. Mr. Cuellar will continue to suffer these wages and

benefits into the foreseeable future.

       29.     Mr. Cuellar was forced to secure the undersigned counsel to protect his rights

guaranteed by the Texas Labor Code and, therefore, requests an award of attorney's fees and

taxable costs of Court.

       WHEREFORE,          PREMISES      CONSIDERED,         PLAINTIFF      ROBERT   CUELLAR

respectfully prays that, upon final trial on the merits, he recover judgment against DEFENDANT

GEO GROUP INC., said judgment entitling Plaintiff to:

        1.     Compensation for all reasonable damages, including, but not limited to, past and
               future wages and other compensation, in an amount to be determined upon
               inquest;

       2.      Compensation for compensatory damages such as mental anguish and emotional
               pain and suffering, in an amount to be determined upon inquest;

       3.      A mandatory injunction reinstating Mr. Cuellar to full employment, with all lost
               wages and pertinent employment benefits, retroactive to July 19, 2018;

       4.      Exemplary Damages;

        5.     Reasonable and necessary attorney's fees;

       6.      All taxable costs of court expended in this lawsuit;

        7.     Pre-judgment and post-judgment interest, at the maximum rate permitted by law;

        8.     Such other and further legal relief, either at law or equity, to which Ms. Ramos
               may be justly entitled.

                                                 7
            Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 11 of 15




PLAINTIFF REQUESTS TRIAL BY JURY.

                                                       Respectfully submitted,

                                                       SANCHEZ & WILSON, P.L.L.C.
                                                       MARK ANTHONY SANCHEZ, ESQ.
                                                       6243 IH-10 West, Suite 1025
                                                       San Antonio, Texas 7820 I
                                                       (21 0) 222-8899
                                                       (210) 222-9526 (Telecopier)
                                                       E-mail: mas(it'sanchezwilson.com
                                                       ATTORNEYS FOR PLAINTIFF

                                                       By: /s/ Mark Anthony Sanchez
                                                          MARK ANTHONY SANCHEZ, ESQ.
                                                          TEXAS STATE BAR NO. 00795857




G:\My Files\ l·Sanchez\Cuellar, Robert\Pieadings\Petition- Original. doc

                                                                       8
                           Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 12 of 15
EEOCFOtTn5111'09!


                     CHARGE OF DISCRIMINATION                                                             Charge Presented To:               Agency(ies) Charge No(s):
            TMis 1ofm ts affected by the PriVacy Act of 1974_ See enclosed Privacy Acl
                   Statement and other informatiOn before completi~ this form.
                                                                                                             D FEPA
                                                                                                             [!j   EEOC                         451·2018·02748
                                            Texas Workforce Commission Civil Rights Division                                                                 and EEOC
                                                                          State or local Agency, if any

Name (1ndicate Mr.. Ms .. Mrs.)                                                                                    Home Phone (Incl. Area Code)            Date of Birth

Mr. Robert Cuellar                                                                                                      (830) 426-8375
Street Address                                                                   Ctty. State and ZIP Code

1504 27th,                                                                     Hondo, Texas 78861

Named is the Employer. Labor Organization. Employment Agency. Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                               No EmpiO)'&eS, Membe!"l     Phone No. (Include Area Code)

GEO GROUP INC.                                                                                                          15 -100                   (830) 334-2939
Street Address                                                                   Cdy State and ZIP Code

566 Veterans Dr.,                                                          Pearsall, TX 78061

Name                                                                                                               No   Emplo~. ~bef!l         Phone No. (Include Area Code)



Street Address                                                                   Ctty, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es)./                                                                       DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                 Earliest              latest

  DRACE              OcOLOR                0       SEX         0       RELIGION       D        NATIONAL ORIGIN                05-26-2018                 05-28-2018
       0         RETALIATION      D       AGE      00      DISABILITY           0         GENETIC INFORMATION

                 D      OTHER (Specify)                                                                                            D         CONTINUING ACTION

THE PARTICULARS ARE (If additional paper 1s needed. attach extra sheet($))


  From May 23, 2018 to the present, I have not been reasonably accommodated in my job of
  Detention Officer (Security). I was diagnosed with a disability and my doctor sent a letter for me to
  be accommodated and not work more than twelve hours a day. We sometimes work up to sixteen
  hours a day and this is like three to four times a month.

 On June 9, 2018, I received a letter from Glenda Kein, Human Resources Manager, informed me that
 they could not accommodate my request and that I was invited to apply to other positions within
 GEO that does not require overtime or is limited in any overtime work. I have been on administrative
 leave without pay.

  I believe that I have discriminated against because of my disability in violation of the Americans with
  Disabilities Act of 1990, as amended.
I want thiS- charge filed with both the EEOC and the State or local Agency, if any. I         NOTARY~ When necessary       for State and Local Agency Requrrements
will advise the agencies If I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with tt1e1r
procedures                                                                                    t swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                        the best of my knowtedge. information and belief.
                                                                                              SIGNATURE OF COMPLAINANT




    Jun 14,2018
           Date
                                    ~~         Charging Party Signature
                                                                                              SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                              (month. day. year)




                                                                                                                                                 Exhibit r-
                                                                                                                                                   1
                               Case 5:20-cv-00792 Document
DocuSign Envelope ID: ODBC5604-1A3B-4ABB-BC01-57D9A9D2D5CO
                                                       ·
                                                           1-4 Filed 07/08/20 Page 13 of 15
                                                                                                                                                                             Bryan Daniel. Chairman

    Texas Workforce Commission                                                                                                                                               CommisslOO('T Representing
                                                                                                                                                                             the Public


    A Member of Texas Workforce Solutions                                                                                                                                    Julian Alvarez
                                                                                                                                                                             Commissitmer     Repre~cnting
                                                                                                                                                                             Labor
                 April 6, 2020
                                                                                                                                                                             Aaron Dcmcrson
                                                                                                                                                                             CommlS~Ioncr     Rcpr('SCnllng
                             NOTICE OF COMPLAINANT'S RIGHT TO FILE CIVIL ACTION                                                                                              Fmploycrs

                                                                                                                                                                             Edward Serna
                                                                                                                                                                             E>:.t:eutive Director
                 Robert Cuellar
                 1504 27th
                 Hondo, TX 78861

                 Re:          Robert Cuellar v. The Geo Group, Inc.
                              EEOC Complaint # 450-2018-02748

                 Dear Robert Cuellar:

                 The above-referenced case was processed by the United States Equal Employment Opportunity Commission
                 or a local agency. Pursuant to Sections 21.252 and 21.254 of the Texas Labor Code, this notice is to advise
                 you of your right to bring a private civil action in state court in the above-referenced case. YOU HAVE SIXTY
                 (60) DAYS FROM THE RECElPT OF THIS NOTICE TO FILE THIS CIVIL ACTION.

                 If your case has been successfully resolved by the U. S. Equal Employment Opportunity Commission or
                 another agency through a voluntary settlement or conciliation agreement, you may be prohibited by the terms
                 of such an agreement from filing a private civil action in state court pursuant to the Texas Commission on
                 Human Rights Act, as amended.

                 The United States Supreme Court has held in Kremer v. Chemical Construction Corporation, 456 U.S. 461
                 ( 1982), that a federal district court must generally dismiss a Title VII action involving the same parties and
                 raising the same issues as those raised in a prior state court action under Chapter 21 of the Texas Labor Code.
                 Therefore, filing a lawsuit in state court based on the issuance of this notice of right to file a civil action may
                 prevent you from tiling a lawsuit in federal court based on Title VI! of the Civil Rights Act of 1964, as
                 amended, 42 U.S.C. 2000e- et seq.

                 Sincerely,



                 ~_}!~
                 Bryan D. Snoddy
                 Interim Executive Director, Civil Rights Division


                                                      RETAIN ENVELOPE TO VERIFY DATE RECEIVED

                 Copy to:
                 The Geo Group, Inc.
                 c/o: Lisa Claxton
                 Littler Mendelson, P.C.
                 230 I McGee Street, Ste. 800                                                                                                                           Exhibit
                 Kansas City, MO 64108
                                                                                                                                                                                    2
  I0 I E. 15th Su·cct, Gtwd~lupc CRD • Austm. r._.~as 7!;77~-000 1 • t512) -I6~-2M2 CO • (511) -i(l]-26·1.' (!') • Reb~ rc\JS · SOO- 735-29S9 (TDD) 800-735-298S (Vn1ce) •   w"-"' .le:<.:~>workforcc.org
                                                                                Equal   Oppurtunit~   Employer Program

                                                                                                'TEXAS
                                                                                   WORKFORCE SOLUTIONS
                                                                                              -. "    ...
                         Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 14 of 15




Certificate Of Completion
Envelope ld: ODBC56041A3B4ABBBC0157D9A9D2D5CO                                                         Status: Completed
Subject: Notice of Right to File Civil Action: 450-2018-02748 Cuellar, Robert
docSeqld:
docType:
Source Envelope:
Document Pages:                                      Signatures: 0                                    Envelope Originator:
Certificate Pages: 1                                 Initials: 0                                      Brittany Sherwood
AutoNav: Enabled                                                                                      101 E. 15th Street, Room 0154-B
Envelopeld Stamping: Enabled                                                                          Austin, TX 78778
Time Zone: (UTC-06:00) Central Time (US & Canada)                                                     brittany.sherwood@twc.state.tx.us
                                                                                                      IP Address: 70.1 i 4.172.161


Record Tracking
Status: Original                                     Holder: Brittany Sherwood                        Location: DocuSign
        4/6/2020 1:41 :44 PM                                   brittany .sherwood@twc.state. tx. us

Signer Events                                        Signature                                        Timestamp

In Person Signer Events                              Signature                                        Timestamp

Editor Delivery Events                               Status                                           Timestamp

Agent Delivery Events                                Status                                           Timestamp

Intermediary Delivery Events                         Status                                           Timestamp

Certified Delivery Events                            Status                                           Timestamp

Carbon COPY Events                                   Status                                           Timestamp
Robert Cuellar                                                                                        Sent: 4/6/2020 1:45:05 PM
rcuellar9938@sbcglobal. net                                  COPIED                                   Viewed: 4/7/2020 12:06:37 AM
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:
   Not Offered via DocuSign


Witness Events                                       Signature                                        Timestamp

Notary Events                                        Signature                                        Timestamp

Envelope Summary Events                              Status                                           Timestamps
Envelope Sent                                        Hashed/Encrypted                                 4/6/2020 1:45:05 PM
Certified Delivered                                  Security Checked                                 4/6/2020 1:45:05 PM
Signing Complete                                     Security Checked                                 4/6/2020 1:45:05 PM
Completed                                            Security Checked                                 4/6/2020 1:45:05 PM

Payment Events                                       Status                                           Timestamps
      Case 5:20-cv-00792 Document 1-4 Filed 07/08/20 Page 15 of 15
                                     1

JUN 1 3 2020
